1
2
                                                                            JS-6
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11   KRISTAN L. B.,                             )      CASE NO. CV 18-1254-AGR
                                                )
12                             Plaintiff,       )
                                                )      JUDGMENT
13                v.                            )
                                                )
14   ANDREW SAUL, Commissioner of               )
     Social Security,                           )
15                                              )
                               Defendant.       )
16                                              )
17         In accordance with the Memorandum Opinion filed concurrently herewith,
18         IT IS HEREBY ADJUDGED that the judgment be entered for the defendant, the
19   Commissioner of Social Security Administration.
20
21
22   DATED: August 23, 2019
                                                        ALICIA G. ROSENBERG
23                                                  United States Magistrate Judge
24
25
26
27
28
